



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Milijanovic, 2012
    ONCA 647

DATE: 20120927

DOCKET: C55344

Sharpe, Simmons, and Epstein JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jonathan Miljanovic

Appellant

Megan Savard, for the
    appellant

Jennifer Mannen, for the respondent

Heard: September 26, 2012

On appeal from the sentence imposed on April 3, 2012 by
    Justice B. Zabel of the Ontario Court of Justice,

APPEAL BOOK ENDORSEMENT

[1]

We agree with the appellant that the trial judge erred in principle when
    he rejected the joint submission on the sentence. The trial judge stated that
    the proposed sentence was getting close to being a joint submission that the
    court would reject as being contrary to the public interest and then imposed
    additional term, namely, an additional year driving prohibition and community
    service.

[2]

At that point, the trial judge understood the proposed conditional
    sentence of 90 days to be in addition to pre-trial custody. When informed that
    the parties had agreed to 90 days his credit for pre-trial custody, he stated
    that to be wholly inadequate. While that came closer to the correct legal
    test, he had already decided to add to the joint submission on the basis that
    it was close to being contrary to the public interest.

[3]

The trial judges reasons do not reflect the correct legal test.

[4]

While the joint submission appears on its face to be very favourable to
    the appellant, we accept the point made by counsel that the joint submission
    reflected a host of factors, including money forfeited by the appellant despite
    the withdrawal of the drug charges, forgoing a trial where there were triable
    issues and making full restitution for the damage to the other car.

[5]

Accordingly, we grant leave to appeal sentence, allow the appeal, and
    set aside the sentence imposed and impose a sentence as per the joint
    submission, namely:


1)

35 days custody after credit for pre-trial custody

2)

The statutory one year driving prohibition.



